
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1591
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Hastings of
			 Florida (for himself, Ms. Corrine Brown
			 of Florida, Ms. Moore of
			 Wisconsin, Mr. Payne,
			 Ms. Richardson,
			 Mrs. Christensen,
			 Mr. Rush, Mr. Thompson of Mississippi,
			 Ms. Edwards of Maryland,
			 Mr. Johnson of Georgia,
			 Mr. Cummings,
			 Mr. Towns,
			 Mr. Meek of Florida,
			 Mr. Rangel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Davis of Illinois,
			 Mr. Al Green of Texas,
			 Ms. Norton, and
			 Mr. Clay) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the Black Barbershop Health
		  Outreach Program’s contribution to the national fight against health
		  disparities through education, community involvement, research, and culturally
		  relevant strategies that seek to improve health outcomes in Black communities
		  across the country.
	
	
		Whereas cardiovascular disease, hypertension, and diabetes
			 are leading causes of death and disability in the United States, and cost
			 hundreds of billions of dollars in health services, medication, and lost
			 productivity each year;
		Whereas many individuals experience more than one of these
			 health conditions simultaneously, increasing the probability that they will
			 develop additional related health conditions, experience complications as a
			 result of such conditions, or die prematurely;
		Whereas cardiovascular disease, hypertension, and diabetes
			 are largely preventable and manageable through appropriate health education,
			 healthier lifestyle habits, proper adherence to medication and treatment
			 regimens, and routine utilization of primary care;
		Whereas educational, cultural, social, genetic,
			 environmental, and economic factors (including inadequate access to quality
			 health care services) contribute to disproportionately high rates of
			 hypertension and diabetes among African-Americans, and to the increased risk of
			 complications, comorbidities, and death that accompany these conditions;
		Whereas non-Hispanic Blacks living in the United States
			 have the highest prevalence of hypertension in the world;
		Whereas non-Hispanic Blacks are the most likely to develop
			 diabetes and to suffer from the complications that can result from untreated or
			 unmanaged diabetes (including amputation, blindness, kidney failure, and
			 end-stage renal disease);
		Whereas although non-Hispanic Blacks are less likely to be
			 diagnosed with heart disease, they are more likely than other groups in the
			 United States to—
			(1)die from
			 cardiovascular disease; and
			(2)experience
			 complications resulting from the disease;
			Whereas African-American men are especially vulnerable to
			 the impacts of racial health disparities, as reflected by the fact that Black
			 men have the lowest average life expectancy of any group in the United
			 States;
		Whereas a lack of trust, cultural barriers, and other
			 barriers to accessing routine primary care have prevented many Black men from
			 significantly benefitting from interventions and treatments that were designed
			 to diagnose, manage, and prevent cardiovascular disease, diabetes, and
			 hypertension;
		Whereas culturally competent health education and delivery
			 methods are essential to—
			(1)preventing and
			 combating racial health disparities; and
			(2)maximizing the
			 effectiveness of current and future treatments and resources that are intended
			 to achieve and support better health in African-American communities;
			Whereas historically, there have been few widespread,
			 well-funded, and well-known projects or institutions that use culturally
			 relevant and scientifically based strategies and models to focus on improving
			 health education, awareness, and outcomes for Black men;
		Whereas Black-owned barbershops have served as cultural
			 institutions in the Black community for generations, regularly attract large
			 and diverse groups of Black men, and provide health advocates with an
			 opportunity to empower and educate Black men about health issues in a trusted
			 and familiar space;
		Whereas in December 2007, the Diabetic Amputation
			 Prevention Foundation launched the Black Barbershop Health Outreach Program to
			 increase public awareness about cardiovascular disease, diabetes, and
			 hypertension among Black men by partnering with Black-owned barbershops, and
			 local leaders, facilities, and organizations, to provide culturally specific
			 education and health services to Black men;
		Whereas the Black Barbershop Health Outreach Program
			 addresses cardiovascular disease, hypertension, and diabetes in Black men
			 by—
			(1)providing
			 screening for hypertension and diabetes;
			(2)disseminating
			 information on early detection, management, and prevention of such
			 conditions;
			(3)producing
			 innovative and scientifically based research; and
			(4)referring men to
			 facilities that can address additional health and medical needs;
			Whereas the Black Barbershop Health Outreach Program
			 expanded its focus from hypertension, diabetes, and heart disease to include
			 prostate cancer, which African-American men are more likely to develop and die
			 from than any other group in the United States;
		Whereas the Black Barbershop Health Outreach Program has
			 screened over 10,000 men in 230 Black-owned barbershops for diabetes,
			 hypertension, and prostate cancer across the country since December
			 2007;
		Whereas the Black Barbershop Health Outreach Program plans
			 to screen 20,000 men in 2010 and 500,000 men by 2012;
		Whereas the health status of family members and spouses of
			 Black men, and their environment, culture, and daily habits can—
			(1)play a large role
			 in determining the risk that a Black man will develop cardiovascular disease,
			 hypertension, or diabetes; and
			(2)provide
			 opportunities for executing sustainable solutions to these conditions;
			 and
			Whereas the Black Barbershop Health Outreach Program will
			 also target Black-owned beauty shops to reach Black women, and take a holistic
			 approach to diagnosing, preventing, and managing cardiovascular disease,
			 hypertension, and diabetes in the Black community: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the Black
			 Barbershop Health Outreach Program for its valuable contribution to community
			 health and the national fight against racial health disparities;
			(2)expresses the need
			 to support organizations, programs, and initiatives that—
				(A)use culturally
			 relevant education and scientifically based research; and
				(B)partner with local
			 networks and resources to empower individuals to become informed health
			 advocates in their communities; and
				(3)expresses a
			 commitment to support community-oriented approaches to health reform in health
			 legislation and initiatives arising at both the State and Federal
			 levels.
			
